Case 1:19-cv-01869-LPS Document 13-15 Filed 12/20/19 Page 1 of 3 PageID #: 492




                         EXHIBIT 15
10/4/2019   Case 1:19-cv-01869-LPS Document
                                       Hide My13-15       Filed
                                               Email for Sign     12/20/19
                                                              in with Apple - ApplePage
                                                                                    Support2 of 3 PageID #: 493




               Hide My Email for Sign in with Apple
               If you choose to hide your email when you create an account with an app or website
               using Sign in with Apple, a unique, random email address is created so your personal
               email can stay private.


               Share your email address or keep it private
               If an app or website asks for your email address when you set up your account with Sign in with Apple, you
               have two options:

                1. Choose Share My Email to share your personal email address with an app or website developer. If you're
                  familiar with the app and are comfortable with them being able to identify you using your email address,
                  you want to choose Share My Email.
               2. Choose Hide My Email to hide your personal email address and share a unique, random address
                  instead. If you're not familiar with the developer yet or prefer more privacy, you might want to choose
                  Hide My Email.


               If you choose Hide My Email
               A unique, random email address is created, so your personal email address isn't shared with the app or
               website developer during the account setup and sign in process. This address is unique to you and the
               developer and follows this format: <unique-alphanumeric-string>@privaterelay.appleid.com

               For example, if j.appleseed@icloud.com is your Apple ID, your unique, random email address for a given
               app might look like dpdcnf87nu@privaterelay.appleid.com.

               Any messages sent to this address by the app or website developer are automatically forwarded to your
               personal email address by our private email relay service. You can read and respond directly to these
               emails and still keep your personal address private.

               We don't read or process any of the content in the email messages that pass through our relay service,
               except to perform standard spam filtering that's required to maintain our status as a trusted email
               provider. All email messages are deleted from our relay servers after they're delivered to you, usually
               within seconds.

               At any time, you can change the email address that receives forwarded messages from a developer. Or
               you can choose to turn off email forwarding to stop receiving messages from a developer. You can also
               choose to share your personal email address with a developer directly from their app or website.



               Learn more
                  Learn how Sign in with Apple works.
                  See how to manage the apps that you're using with Sign in with Apple.

               Published Date: September 19, 2019




https://support.apple.com/en-us/HT210425#hideemail                                                                           1/2
10/4/2019    Case 1:19-cv-01869-LPS Document
                                        Hide My13-15       Filed
                                                Email for Sign     12/20/19
                                                               in with Apple - ApplePage
                                                                                     Support3 of 3 PageID #: 494

   Helpful?            Yes                   No




             Start a Discussion
             in Apple Support Communities
      Ask other users about this article


        Submit my question to the community



   See all questions on this article 




            Support        Hide My Email for Sign in with Apple



   Copyright © 2019 Apple Inc. All rights reserved.   Privacy Policy   Terms of Use   Sales and Refunds   Site Map   United States




https://support.apple.com/en-us/HT210425#hideemail                                                                                   2/2
